Notice of Allowability
The Applicant amendment dated 3/21/2022 has been entered and fully considered. Claims 1 and 23 have been amended. Claims 18 and 20-22 are cancelled. Claims 1-17, 19, and 23-24 are pending.
Claims 1-17, 19, and 23-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendment to claim 1 overcame the objection previously set forth in the non-final office action of 12/21/2021.
The closest prior arts to the independent claims 1 and 23 were the combination of BASSEAS (US-2015/0030196), hereinafter BASSEAS, in view of SORRENTINO (US-2016/0221234), hereinafter SORRENTINO.
The combination above teaches a method of fabricating a mold that comprises of obtaining an electronic data file representing a shape of an ear; creating an electronic model of the mold based on the data file.
The combination above also discloses that the created mold comprises a first port configured to receive a first material and deliver it to a space inside the mold, and wherein the created mold comprises a second port configured to deliver at least some of a second material to the space inside the mold; 
This combination further discloses that the created mold comprises a first mold part configured to define an outer surface of a wall of a hearing device, and a second mold part configured to define an inner surface of the wall of the hearing device. 

The combination above, however, fails to disclose that the space is between the first and the second mold part and both the first port and second port are configured to the deliver the first and the second material to the space, respectively (claim 1). These features are also required by the mold incorporated in the method of claim 8.
The combination above also fails to disclose that the inner surface of the wall defined by the second mold part has a circumferential configuration that defines a channel of the hearing device and that the mold is configured to receive both the first and the second material to form this circumferential wall that has the channel (claim 23).
One having ordinary skill in the art at the time the invention was filed would not be reasonably motivated to modify the combination above to arrive at the invention as claimed. As such claims 1 and 23 and their dependent claims  2-17, 19, and 24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748